     Case 2:11-cr-00427-TLN-CKD Document 383 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:11-cr-0427 TLN CKD P
12                         Respondent,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    ANGELA SHAVLOVSKY,
15                         Movant.
16

17             Movant, appearing pro se, is proceeding with a motion for habeas corpus relief under 28

18   U.S.C. § 2255. Bureau of Prisons records indicate movant was released from prison on April 7,

19   2021 and movant has not provided the court with a forwarding address as she is required to do

20   under Local Rule 182(f). Accordingly, the court will recommend that movant’s § 2255 motion be

21   dismissed pursuant to Local Rule 110 for failure to follow the rules of court and Federal Rule of

22   Civil Procedure 41(b) for failure to prosecute. Also, the court will also recommend that movant’s

23   August 31, 2020 request that the court hold an evidentiary hearing and March 5, 2021 motion

24   seeking release from prison to home confinement be denied as moot.

25             To the extent this order is returned by the United States Postal Service because movant no

26   longer resides at her address of record, service is still fully effective pursuant to Local Rule

27   182(f).

28   /////
                                                         1
     Case 2:11-cr-00427-TLN-CKD Document 383 Filed 08/25/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY RECOMMENDED that

 2           1. Movant’s motion for habeas corpus relief under 28 U.S.C. § 2255 be dismissed;

 3           2. Movant’s motion to be released to home confinement (ECF No. 382) be denied as

 4   moot; and

 5           3. Movant’s request that the court hold an evidentiary hearing (ECF No. 369) be denied

 6   as moot.

 7           These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” In her objections, movant

12   may address whether a certificate of appealability should issue in the event she files an appeal of

13   the judgment in this case. See Rule 11, Federal Rules Governing Section 2255 Cases (the district

14   court must issue or deny a certificate of appealability when it enters a final order adverse to the

15   applicant). Any response to the objections shall be served and filed within fourteen days after

16   service of the objections. The parties are advised that failure to file objections within the

17   specified time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

18   1153 (9th Cir. 1991).

19   Dated: August 25, 2021
                                                       _____________________________________
20
                                                       CAROLYN K. DELANEY
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23
     1
24   shav0427.rel

25

26

27

28
                                                        2
